Exhibit 10.5

 

Execution Version

 

REDEMPTION AGREEMENT

 

This REDEMPTION AGREEMENT (this “Agreement”) is made as of July 14, 2018 by and
between Sirius International Insurance Group, Ltd., a Bermuda exempted company
(“Sirius”), IMG Acquisition Holdings, LLC, a Delaware limited liability company
(“IMGAH”), and Sirius Acquisitions Holding Company II (“SAHC”).  Capitalized
terms used but not defined herein shall have the meaning assigned to them in the
Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, IMGAH owns 100,000 Series A Preference Shares, par value U.S.$0.01 per
share, of Sirius (the “Preference Shares”);

 

WHEREAS, Sirius has entered into that certain Agreement and Plan of Merger, by
and among Sirius, Easterly Acquisition Corp. (“Easterly”) and Sirius
Acquisitions Holding Company III (“Merger Sub”), dated June 23, 2018 (the
“Easterly Merger Agreement”);

 

WHEREAS, upon and subject to the closing of the merger contemplated under the
Easterly Merger Agreement, the parties desire that Sirius redeem all of the
Preference Shares for an aggregate redemption amount of $95,000,000 (such
amount, the “Redemption Amount,” such redeemed shares, the “Redeemed Shares,”
and such repurchase, the “Redemption”);

 

WHEREAS, in connection with the Redemption, the parties desire to terminate that
certain Shareholder’s Agreement (the “Shareholder’s Agreement”), by and between
Sirius and IMGAH, dated as of May 26, 2017, and that certain Registration Rights
Agreement (the “Registration Rights Agreement”), by and between Sirius and
IMGAH, dated as of May 26, 2017, effective, in each case, as of the Redemption
Closing (as defined below); and

 

WHEREAS, in connection with the Redemption and effective as of the Redemption
Closing, the parties desire to amend that certain Agreement and Plan of Merger
(the “Merger Agreement”), by and among IMGAH, Sirius, IMG Intermediate, Inc. and
SAHC, dated as of May 26, 2017, pursuant to Section 9.9 thereof.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the parties hereto agree as follows:

 

AGREEMENTS

 

1.                                      Redemption.  On the date of the
Redemption Closing, Sirius shall purchase and redeem from IMGAH, and IMGAH shall
sell to Sirius, all of the Redeemed Shares, free and clear of all liens,
security interests, encumbrances, claims and charges whatsoever (other than
restrictions under applicable securities laws or the security interest granted
pursuant to Section 8.8 of the Merger Agreement).  The Redemption Amount for the
Redemption Shares shall be paid in cash by or on behalf of Sirius on the date of
the Redemption Closing, by wire transfer of

 

--------------------------------------------------------------------------------



 

immediately available U.S. dollars according to wire instructions provided by
IMGAH at least two (2) Business Days in advance of the Redemption Closing.

 

2.                                      Representations and Warranties of
IMGAH.  IMGAH hereby represents and warrants to Sirius that, as of the date
hereof and as of the Redemption Closing, (i) the Redeemed Shares are owned by
IMGAH free and clear of all liens, security interests, encumbrances, claims and
charges whatsoever (other than restrictions under applicable securities laws or
the security interest granted pursuant to Section 8.8 of the Merger Agreement),
(ii) IMGAH has the requisite limited liability company power and authority to
sell, assign and transfer its interest in the Redeemed Shares, (iii) this
Agreement has been duly and validly executed by IMGAH and constitutes a valid
and legally binding obligation of IMGAH, enforceable in accordance with its
terms, except (a) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws affecting the enforcement of creditors’ rights generally and general
principles of equity and (b) that the availability of equitable remedies,
including specific performance, is subject to the discretion of the court before
which any proceeding thereof may be brought, (iv) neither the execution of this
Agreement nor the consummation of the Redemption will (A) conflict with or
violate any provision of the by-laws or any other constitutional documents of
IMGAH, (B) result in a material violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default or give rise to any right
of termination, cancellation or acceleration under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which IMGAH is a party or by
which IMGAH or any of its properties or assets may be bound or (C) violate any
law or order applicable to IMGAH.  No material notices to, filings with, or
authorization, consent or approval of any Governmental Entity or any other
Person is necessary for the execution, delivery or performance of this Agreement
by IMGAH or the consummation by IMGAH of the transactions contemplated hereby. 
There is no Proceeding pending or, to IMGAH’s Knowledge, threatened in writing
or under investigation against IMGAH by any Person not party to this Agreement
before any Governmental Entity that would prevent or materially delay this
Agreement or the consummation of the other transactions contemplated hereby. 
IMGAH is not subject to any outstanding order, writ, injunction or decree that
would prevent or materially delay the execution and delivery of this Agreement
or consummation of the transactions contemplated hereby.

 

3.                                      Representations and Warranties of
Sirius.  Sirius hereby represents and warrants to IMGAH that, as of the date
hereof and as of the Redemption Closing, (i) Sirius has the requisite corporate
power and authority to repurchase and redeem the Redeemed Shares, (ii) this
Agreement has been duly and validly executed by Sirius and constitutes a valid
and legally binding obligation of Sirius, enforceable in accordance with its
terms, except (a) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws affecting the enforcement of creditors’ rights generally and general
principles of equity (b) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding thereof may be brought, and (iii) neither the execution of this
Agreement nor the consummation of the Redemption will (A) conflict with or
violate any provision of the bye-laws or any other constitutional documents of
Sirius, (B) subject to obtaining the required lender consents under Sirius’s
Credit Agreement dated February 8, 2018 (the “Required Lender Consent”), result
in a material violation or breach of, or constitute (with or without due notice
or

 

2

--------------------------------------------------------------------------------



 

lapse of time or both) a default or give rise to any right of termination,
cancellation or acceleration under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Sirius or any of its Subsidiaries is a
party or by which Sirius or any of its Subsidiaries or any of their respective
properties or assets may be bound or (C) violate any law or order applicable to
Sirius or any of its Subsidiaries.  No material notices to, filings with, or
authorization, consent or approval of any Governmental Entity or any other
Person (including Easterly, CM Bermuda Limited, China Minsheng International
Holding Pte. Ltd. or any of their respective Affiliates) is necessary for the
execution, delivery or performance of this Agreement by Sirius or the
consummation by Sirius of the transactions contemplated hereby.  There is no
Proceeding pending or, to Sirius’s Knowledge, threatened in writing or under
investigation against Sirius or any of its Subsidiaries by any Person not party
to this Agreement before any Governmental Entity that would prevent or
materially delay the consummation of the transactions contemplated hereby. 
Sirius and its Subsidiaries are not subject to any outstanding order, writ,
injunction or decree that would prevent or materially delay the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.  Sirius has, and will have on the date of the Redemption Closing,
sufficient funds available to pay the Redemption Amount and the fees and
expenses of Sirius related to the transactions contemplated hereby.  To the
Knowledge of Sirius, there is no circumstance or condition that could reasonably
be expected to prevent or substantially delay the availability of such funds at
the Redemption Closing.  Without limiting the generality of the foregoing, the
ability of Sirius to pay the Redemption Amount is not contingent on Sirius’
ability to complete any public offering or private placement of debt or equity
securities or to obtain any other type of financing prior to the Redemption
Closing.  Assuming the representations and warranties of IMGAH contained in this
Agreement are true in all material respects, at and immediately after the
Redemption Closing, and after giving effect to the Redemption and the other
transactions contemplated by the Easterly Merger Agreement, Sirius will not
(a) be insolvent, (b) have unreasonably small capital with which to engage in
its business or (c) have incurred debts (and does not immediately plan to incur
debt) beyond its ability to pay such debts as they become due.

 

4.                                      Termination of Shareholder’s Agreement
and Registration Rights Agreement.  The parties hereby agree that, effective as
of the Redemption Closing, the Registration Rights Agreement and the
Shareholder’s Agreement shall automatically terminate without any further action
on the part of the parties hereto, and shall be of no further force or effect,
and that the parties thereto shall have no further rights or obligations under
such agreements (including, but not limited to, information and observer rights,
tag-along rights, drag-along rights, rights to the Value-True Up (as such term
is defined in the Shareholders Agreement), restrictions on future equity
issuances and registration rights), in each case as set forth in the
Shareholder’s Agreement and Registration Rights Agreement; provided, however,
that Section 3.4 and Article 8 of the Shareholder’s Agreement shall remain in
full force and effect until the three (3) year anniversary of the Redemption
Closing.

 

5.                                      No Rights under the Certificate of
Designation.  The parties hereby agree that, effective as of the Redemption
Closing, IMGAH and Sirius shall have no rights or obligations (including, but
not limited to, voting rights or powers, rights to dividends (including with
respect to any accrued or unpaid dividends), participating, optional or other
special rights, liquidation rights, redemption rights, conversion rights or any
other rights of any kind whatsoever) under the

 

3

--------------------------------------------------------------------------------



 

Certificate of Designation of Series A Preference Shares of Sirius International
Insurance Group, Ltd., adopted by the Board of Directors of Sirius on May 26,
2017 (the “Certificate of Designation”).  IMGAH acknowledges and agrees that the
Board of Directors of Sirius will have the right to adopt and pass any
resolutions, and Sirius or its authorized representatives will have the right to
file any necessary documents (including, but not limited to, additional
certificates of designations or amendments and restatements of the Certificate
of Designation) in respect of the Certificate of Designation and the Preference
Shares, effective following the Redemption Closing, including resolutions and/or
documents providing that (i) there are no Preference Shares issued and
outstanding, (ii) no Preference Shares shall be issued under the Certificate of
Designation and (iii) all matters set forth in the Certificate of Designation
with respect to the Preference Shares shall be of no force and effect.

 

6.                                      Amendments to the Merger Agreement. The
parties agree that, effective as of the Redemption Closing (i) any payment of
Earn-Out Consideration under the Merger Agreement shall be payable in cash and
not in Preference Shares and (ii) the Merger Agreement shall be amended as set
forth below:

 

(a)                                 The definition of “2017 Earn-Out
Consideration” in Section 1.1 of the Merger Agreement shall be deleted in its
entirety and replaced with the following:

 

“ “2017 Earn-Out Consideration” means an amount in cash equal to the product of
(i) an amount equal to (x) 2017 EBITDA, minus (y) $32,700,000 and (ii) 145%.”

 

(b)                                 The definition of “2018 Earn-Out
Consideration” in Section 1.1 of the Merger Agreement shall be deleted in its
entirety and replaced with the following:

 

“ “2018 Earn-Out Consideration” means an amount in cash equal to the product of
(i) an amount equal to (x) 2018 EBITDA, minus (y) $32,700,000 and (ii) 145%.”

 

(c)                                  The definition of “2019 Earn-Out
Consideration” in Section 1.1 of the Merger Agreement shall be deleted in its
entirety and replaced with the following:

 

“ “2019 Earn-Out Consideration” means an amount in cash equal to the product of
(i) an amount equal to (x) 2019 EBITDA, minus (y) $32,700,000 and (ii) 145%.”

 

(d)                                 Each reference to “Earn-Out Issuance” or
“Earn-Out Issuances” in the Merger Agreement shall be deleted in its entirety
and replaced with “Earn-Out Payment” or “Earn-Out Payments,” respectively.

 

(e)                                  Each reference to “Qualified Public
Offering”, “Liquidity Event”, “Preferred Stock Release Date” and “Value True-Up”
shall be deleted in its entirety.

 

(f)                                   Section 2.12(a) of the Merger Agreement
shall be deleted in its entirety and replaced with the following:

 

“(a)     Generally.  As additional consideration to Seller hereunder, Seller
shall be entitled to receive additional cash payments in an aggregate amount
equal to the 2017 Earn-Out Consideration, the 2018 Earn-Out Consideration and
the 2019 Earn-Out Consideration (each

 

4

--------------------------------------------------------------------------------



 

such issuance, an “Earn-Out Payment”) as set forth in this Section 2.12;
provided, that in no event shall the aggregate value of the Earn-Out Payments
result in cash payments in excess of $50,000,000 (as such amount may be reduced
pursuant to Section 8.6(b), the “Earn-Out Cap”).  Each Earn-Out Payment shall be
paid as and when required by Section 2.12(f), and shall be subject to the review
and dispute procedures set forth in Section 2.12(e).  For illustrative purposes
only, a sample calculation of the 2017 Earn-Out Consideration, the 2018 Earn-Out
Consideration and the 2019 Earn-Out Consideration is attached hereto as
Exhibit D.”

 

(g)                                  Section 2.12(f) of the Merger Agreement
shall be deleted in its entirety and replaced with the following:

 

“(f)     Payment.  As promptly as practicable (but in any event within five
(5) Business Days) after the final determination of the 2017 Earn-Out
Consideration, the 2018 Earn-Out Consideration and the 2019 Earn-Out
Consideration, as applicable, pursuant to Section 2.12(e), Parent shall pay to
Seller the 2017 Earn-Out Consideration, the 2018 Earn-Out Consideration and the
2019 Earn-Out Consideration, as applicable; provided, that in no event shall the
aggregate value of the Earn-Out Payments exceed the Earn-Out Cap.  For the
avoidance of doubt, the Parties agree that (i) all Earn-Out Consideration shall
be paid prior to the fifth (5th) anniversary of the Closing Date and (ii) the
maximum amount of cash that may be paid pursuant to this Agreement shall not
exceed $50,000,000.”

 

(h)                                 Section 2.12(h) of the Merger Agreement
shall be deleted in its entirety and replaced with the following:

 

“(h)     Acceleration.  If a Parent Change of Control occurs prior to the final
determination or payment of any Earn-Out Payment in accordance with this
Section 2.12, then at or prior to the consummation of such Parent Change of
Control, Parent shall pay to Seller the amount in cash necessary to make the
aggregate value of cash paid pursuant to this Section 2.12 equal to the Earn-Out
Cap (the “Accelerated Earn-Out Consideration”) as of the date of the payment of
such Accelerated Earn-Out Consideration.”

 

(i)                                     Section 8.1 shall be deleted in its
entirety and replaced with the following:

 

“Section 8.1 Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of the Company, Seller, Parent and
Merger Sub contained herein shall survive the Closing until the date that is
twelve (12) months following the Closing Date; provided, that the
representations and warranties of Seller, Parent and Merger Sub contained in
(x) Section 3.15, shall survive the Closing until the date that is thirty (30)
days following the expiration of the statute of limitations applicable to the
underlying Tax claim and (y) Section 3.1, Section 3.2, Section 3.3,
Section 3.15, Section 3.16, Section 3.22, Section 4.1, Section 4.2, Section 4.4,
Section 4.6, Section 5.1, Section 5.2 and Section 5.3 shall survive the Closing
indefinitely; provided, further, that notwithstanding the foregoing, the
representations and warranties set forth in the foregoing proviso shall
terminate and no longer survive upon the termination of the Earn-Out Periods
(the representations and warranties contained in this Section 8.1, the
“Fundamental Representations”). The representations and warranties of Seller,
Parent and Merger Sub contained in Exhibit I shall terminate and be of no
further force or effect upon the Closing.”

 

5

--------------------------------------------------------------------------------



 

(j)                                    Section 8.6(b) shall be deleted in its
entirety and replaced with the following:

 

“(b)                           With respect to any payment required under this
Article 8 to be made by Seller after the final determination thereof, the sole
and exclusive source of payment for Parent shall consist of the right of Parent
to satisfy the amount of such payment by set-off, offset and reduction of the
Earn-Out Consideration otherwise payable or to become payable pursuant to
Section 12.2(f) and the Earn-Out Cap shall be reduced by the amount of any such
set-off, offset or reduction.  Parent shall not, for the avoidance of doubt,
have any entitlement to seek indemnification directly from Seller or have
recourse to any other assets of Seller other than reduction of the Earn-Out
Consideration and the corresponding reduction in the Earn-Out Cap.”

 

(k)                                 Section 8.7 and Section 8.8 of the Merger
Agreement, and all references thereto, shall be deleted from the Merger
Agreement in their entirety.

 

7.                                      Certain Covenants in respect of the
Merger Agreement.  The parties agree that, immediately following the Redemption
Closing, (i) the security interest granted pursuant to Section 8.8 of the Merger
Agreement shall terminate and be released with respect to the Collateral
(including the Preference Shares) and (ii) IMGAH shall be entitled to file any
termination statements under the New York UCC or otherwise to evidence the
release of such security interest in the Collateral (including the Preference
Shares).  Promptly following the Redemption Closing, Sirius and IMGAH shall
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to disburse (a) to Sirius the Preference Shares held in the Escrow Account
and (b) to IMGAH any portion of the Collateral remaining in the Escrow Account
(other than the Preference Shares).  Sirius hereby acknowledges and agrees that
the Collateral (including the Preference Shares) is not subject to any pending
claim for indemnification pursuant to the Merger Agreement and Sirius represents
and warrants to IMGAH that, as of the date hereof, Sirius does not have
Knowledge of any breaches of the representations and warranties made by IMGAH in
the Merger Agreement as a basis for a claim for indemnification under the Merger
Agreement, and covenants and agrees that, following the Redemption Closing,
Sirius shall not be entitled to seek recovery against the Collateral in
connection with any claim for indemnification pursuant to the Merger Agreement. 
The parties hereby acknowledge and agree that, except for the amendments to the
Merger Agreement and the covenants set forth in this Section 7, the Merger
Agreement shall remain in full force and effect.  In furtherance of the
foregoing and for the avoidance of doubt, Sirius hereby covenants and agrees
that (a) Sirius shall continue to provide IMGAH with the audited financial
statements of the IMG Group Companies for 2018 and 2019, accompanied by the
Earn-Out Statement for such period, which shall substantially be in the form
provided to IMGAH for 2017, and (b) Section 2.12(e) of the Merger Agreement
shall remain in full force and effect.

 

8.                                      Release of Sirius.  Effective as of the
Redemption Closing and receipt of payment of the Redemption Amount in
immediately available US dollars, IMGAH, for itself and on behalf of its
Affiliates, any of their respective successors, assigns, officers, directors,
current and future equityholders, partners, managers and employees (each, an
“IMGAH Releasor”), hereby irrevocably, knowingly and voluntarily releases,
discharges and forever waives and relinquishes all rights, claims, demands,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions and
causes of action of whatever kind or nature, whether known or unknown, which any

 

6

--------------------------------------------------------------------------------



 

IMGAH Releasor has, may have or might have or may assert now or in the future,
against Sirius, its Affiliates, equityholders and any of their respective
successors, assigns, officers, directors, partners, managers and employees, (in
each case, in their capacity as such) (each, a “Sirius Releasee”), arising out
of, related to, based upon or resulting from the Preference Shares or IMGAH’s
status as a holder of the Preference Shares, the Shareholders Agreement, the
Certificate of Designation or the Registration Rights Agreement, other than the
rights provided under this Agreement or under the Merger Agreement.  IMGAH
shall, and shall cause each IMGAH Releasor to, refrain from, directly or
indirectly, asserting any claim or demand or commencing, instituting or
maintaining, or causing to be commenced, any legal or arbitral proceeding of any
kind against any Sirius Releasee based upon any matter released pursuant to this
Section 8, other than a proceeding to enforce this Agreement.  The execution and
delivery of this Agreement shall not constitute an acknowledgment of, or an
admission by, any IMGAH Releasor of the existence of any such claims or of
liability for any matter or precedent upon which any liability may be asserted. 
Effective as of the Redemption Closing and receipt of payment of the Redemption
Amount in immediately available US dollars, each IMGAH Releasor hereby
irrevocably and forever waives and releases any right to indemnification,
contribution, reimbursement, set-off or other rights to recovery that such IMGAH
Releasor might otherwise have against any Sirius Releasee with respect to
representations and warranties made, and the covenants, obligations and
agreements to be performed under, the Shareholders Agreement, the Certificate of
Designation and the Registration Rights Agreement.

 

9.                                      Release of IMGAH.  Effective as of the
Redemption Closing, Sirius, for itself and on behalf of its Affiliates, any of
their respective successors, assigns, officers, current and future
equityholders, directors, partners, managers and employees (each, a “Sirius
Releasor”), hereby irrevocably, knowingly and voluntarily releases, discharges
and forever waives and relinquishes all rights, claims, demands, liabilities,
defenses, affirmative defenses, setoffs, counterclaims, actions and causes of
action of whatever kind or nature, whether known or unknown, which any Sirius
Releasor has, may have or might have or may assert now or in the future, against
IMGAH, its Affiliates, equityholders, and any of their respective successors,
assigns, officers, directors, partners, managers and employees, (in each case,
in their capacity as such) (each, an “IMGAH Releasee”), arising out of, related
to, based upon or resulting from the Preference Shares or IMGAH’s status as a
holder of the Preference Shares, the Shareholders Agreement, the Certificate of
Designation or the Registration Rights Agreement, other than the rights provided
under this Agreement or under the Merger Agreement.  Sirius shall, and shall
cause each Sirius Releasor to, refrain from, directly or indirectly, asserting
any claim or demand or commencing, instituting or maintaining, or causing to be
commenced, any legal or arbitral proceeding of any kind against any IMGAH
Releasee based upon any matter released pursuant to this Section 9, other than a
proceeding to enforce this Agreement.  The execution and delivery of this
Agreement shall not constitute an acknowledgment of, or an admission by, any
Sirius Releasor of the existence of any such claims or of liability for any
matter or precedent upon which any liability may be asserted.  Effective as of
the Redemption Closing, each Sirius Releasor hereby irrevocably and forever
waives and releases any right to indemnification, contribution, reimbursement,
set-off or other rights to recovery that such Sirius Releasor might otherwise
have against any IMGAH Releasee with respect to representations and warranties
made, and the covenants, obligations and agreements to be performed under, the
Shareholders Agreement, the Certificate of Designation and the Registration
Rights Agreement.

 

7

--------------------------------------------------------------------------------



 

10.                               Entire Agreement; Third-Party Beneficiaries:
Amendments and Waivers.  This Agreement, together with the Merger Agreement,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements, understandings,
discussions, offers and proposals, both written and oral, among the parties
hereto with respect to the subject matter hereof (including the Preference
Shares).  There are no representations, warranties, understandings or agreements
among the parties hereto with respect to the subject matter hereof other than as
set forth herein and each party acknowledges and agrees that neither party shall
be entitled to rely upon any representations or warranties regarding the subject
matter hereof (including the Preference Shares) other than as set forth herein.
The representations, warranties, covenants and agreements of the parties hereto
shall survive the Redemption Closing, and termination of this Agreement.  IMGAH,
on the one hand, and Sirius and SAHC, on the other hand, shall indemnify each
other for all Losses incurred by IMGAH, or Sirius and SAHC, respectively,
arising out of breaches by Sirius and SAHC or IMGAH, as applicable, of the
foregoing representations, warranties, covenants and agreements.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
its successors and permitted assigns and, except as provided in Section 8 or
Section 9 hereof, nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.  Any amendment of this
Agreement shall require the written agreement of each of the parties hereto. 
Any agreement on the part of any party hereto to any waiver of any rights
hereunder shall be valid only if set forth in a written instrument signed on
behalf of such party.  The failure of any party to assert any of its rights
hereunder shall not constitute a waiver of such rights.

 

11.                               Governing Law; Jurisdiction and Venue; Waiver
of Jury Trial.  This Agreement shall be governed by, and construed in accordance
with, the laws of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than New York.  In furtherance of the foregoing, the internal laws of New
York shall control the interpretation and construction of this Agreement, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction may ordinarily apply.  EACH PARTY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. 
EACH PARTY WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY
THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.  EACH PARTY
AGREES THAT SERVICE OF SUMMONS AND COMPLAINT OR ANY OTHER PROCESS THAT MIGHT BE
SERVED IN ANY ACTION OR PROCEEDING MAY BE MADE ON SUCH PARTY BY SENDING OR
DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS OF THE
PARTY AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 9.2 OF THE
MERGER AGREEMENT.  NOTHING IN THIS SECTION 11, HOWEVER, SHALL AFFECT THE RIGHT
OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  EACH
PARTY AGREES THAT A FINAL, NON-APPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING
SO BROUGHT

 

8

--------------------------------------------------------------------------------



 

SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

12.                               Redemption Closing; Termination.  The
obligations of each of the parties hereto to consummate the Redemption is
subject to the occurrence of the Closing (as defined in the Easterly Merger
Agreement) (and no other condition, incuding, for the avoidance of doubt, the
Required Lender Consent), and the Redemption shall occur upon the Closing Date
of the Merger (as each term is defined in the Easterly Merger Agreement)
becoming effective (such date, the “Redemption Closing”).  In the event that the
Easterly Merger Agreement is terminated in accordance with its terms, this
Agreement shall terminate and become null and void and shall be of no further
force and effect; provided, that the liability of any party for breach of this
Agreement prior to termination shall survive termination.   Notwithstanding the
foregoing, in the event that the Redemption Closing does not occur on or prior
to November 30, 2018, this Agreement shall automatically terminate and become
null and void and shall be of no further force and effect; provided, that the
liability of any party for breach of this Agreement prior to termination shall
survive termination.

 

13.                               Severability. Should any provision of this
Agreement be declared invalid by a court of competent jurisdiction, the
remaining provisions shall remain in full force and effect.

 

14.                               Further Action.  Each party agrees to use
commercially reasonable efforts to take all further actions to effectuate the
terms and intentions of this Agreement, including the conveyance to Sirius of
all right, title and interest in and to the Redeemed Shares, as reasonably
requested by the other party. In furthance of the foregoing, each party agrees
to use commercially reasonable efforts to provide any material notices to, make
any material filings with, or obtain any authorization, consent or approval of
any Governmental Entity or any other Person necessary for the consummation by
the parties of the transactions contemplated hereby, and Sirius shall use
commercially reasonable efforts to obtain the Required Lender Consent. Sirius
shall indemnify IMGAH for all Losses incurred by IMGAH arising out of the
failure of Sirius to obtain the Required Lender Consent.  The parties agree that
neither party shall be treated as having breached any representation, warranty
or covenant under the Merger Agreement solely as a result of the execution of
this Redemption Agreement or the consummation of the transactions set forth
herein in accordance with their terms.

 

15.                               Non-Recourse.  Sirius hereby agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future equityholder, director, officer, employee or member of

 

9

--------------------------------------------------------------------------------



 

IMGAH or of any Affiliate or assignee thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of IMGAH or any current or future member of IMGAH or any current or
future director, officer, employee or member of IMGAH or of any Affiliate or
assignee thereof, as such, for any obligation of IMGAH under this Agreement or
any documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

16.                               Interpretation.  No party hereto, nor its
respective counsel, shall be deemed the drafter of this Agreement for purposes
of construing the provisions hereof.  Unless otherwise indicated to the contrary
herein by the context or use thereof: (i) the words, “herein,” “hereto,”
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular section, subsection paragraph, subparagraph or clause
contained in this Agreement; (ii) masculine gender shall also include the
feminine and neutral genders, and vice versa; (iii) words importing the singular
shall also include the plural, and vice versa; and (iv) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”.

 

17.                               Expenses.  All fees and expenses incurred in
connection with the transactions contemplated by this Agreement, including the
fees and disbursements of counsel, financial advisors and accountants, shall be
paid by the party to this Agreement incurring such fees or expenses.

 

18.                               Press Releases and Communication.  No press
release or public announcement related to this Agreement or the transactions
contemplated herein will be issued or made by any party hereto without the joint
approval of the parties hereto, unless required by applicable law (in the
reasonable opinion of counsel (which may be internal counsel)) in which case the
other party will have the right to review and comment on the press release,
announcement or communication prior to its issuance, distribution or
publication.  Notwithstanding the foregoing or anything in the Merger Agreement,
Sirius may disclose this Agreement and its contents in accordance with
applicable Law, including filings made with applicable regulators, including the
U.S. Securities and Exchange Commission, without IMGAH’s prior review or
consent.

 

19.                               Remedies.  Except as otherwise expressly
provided herein, any and all remedies provided herein will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party hereto, and the exercise by a party hereto of any one remedy
will not preclude the exercise of any other remedy.  The parties hereto agree
that irreparable damage for which monetary damages, even if available, would not
be an adequate remedy, would occur in the event that the parties hereto do not
perform their respective obligations under the provisions of this Agreement in
accordance with their specific terms or otherwise breach such provisions.  It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking, this being in
addition to any other remedy to which they are entitled at law or in equity. 
Each party hereto agrees that it will

 

10

--------------------------------------------------------------------------------



 

not oppose the granting of an injunction, specific performance and other
equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other parties have an adequate remedy at law or
an award of specific performance is not an appropriate remedy for any reason at
law or equity.

 

20.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which will be deemed to be an original
copy of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  Execution and delivery of this Agreement
by facsimile or other electronic exchange bearing the copies of a party’s
signature shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile or other electronic copies shall
constitute enforceable original documents.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

SIRIUS INTERNATIONAL ISURANCE GROUP, LTD.

 

 

 

By:

/s/ Kip Oberting

 

Name:

Kip Oberting

 

Title:

EVP & CFO

 

 

 

 

 

IMG ACQUISITION HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Brent Stone

 

Name:

Brent Stone

 

Title:

Authorized Signatory

 

 

 

 

 

 SIRIUS ACQUISITIONS HOLDING COMPANY II

 

 

 

 

 

By:

/s/ Ralph Salamon

 

Name:

Ralph Salamon

 

Title:

President

 

[Signature page to IMGAH Redemption Agreement]

 

--------------------------------------------------------------------------------